DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 24 are objected to because of the following informalities:
Claim 1, lines 7-8: “respective pairs of partially overlapping hybridised fragments which are the direct product of a corresponding pair of earlier hybridisation steps” should be changed to “respective pairs of partially overlapping hybridised fragments which are the direct products of a corresponding pair of earlier hybridisation steps” to correct the grammatical error
Claim 24, lines 7-8: “respective pairs of partially overlapping hybridised fragments which are the direct product of a pair of earlier hybridisation steps” should be changed to “respective pairs of partially overlapping hybridised fragments which are the direct products of a pair of earlier hybridisation steps” to correct the grammatical error
Claim 24, lines 16-17: “the plurality of initial hybridisation steps and one or more further hybridisation steps is performed” should be changed to “the plurality of initial hybridisation steps and one or more further hybridisation steps [[is]] are performed” to correct the grammatical error
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method of providing one or more instances of a “target double-stranded nucleic acid” from a plurality of nucleic acid fragments, but fails to indicate what the “target double-stranded nucleic acid” really is.  Specifically, claim 1 recites “a plurality of initial hybridisation steps” and “one or more further hybridisation steps”, but none of these steps indicate what constitutes a “target double-stranded nucleic acid”.  In fact, the term “target double-stranded nucleic acid” does not even appear in any of the recited steps.  Although the wherein clause at the end of the claim recites “the target double-stranded nucleic acid comprises a first strand of single-stranded nucleic acid hybridised to a second strand of single-stranded nucleic acid”, it does not really define the “target double-stranded nucleic acid” in any meaningful way because any double-stranded nucleic acid would comprise a first strand of single-stranded nucleic acid hybridised to a second strand of single-stranded nucleic acid.  Furthermore, one of ordinary skill in the art, after reading through the whole claim (including the wherein clause at the end of the claim reciting “the target double-stranded nucleic acid comprises a first strand of single-stranded nucleic acid hybridised to a second strand of single-stranded nucleic acid”), would NOT know whether the “target double-stranded nucleic acid” is any of the hybridised fragment formed in the “plurality of initial hybridisation steps” or any of the longer hybridised fragments formed in the “one or more further hybridisation steps” or something else.
Likewise, claim 24 is drawn to a method of providing one or more instances of a “target double-stranded nucleic acid” from a plurality of nucleic acid fragments, but fails to indicate what the “target double-stranded nucleic acid” really is.  Specifically, claim 24 recites “a plurality of initial hybridisation steps” and “one or more further hybridisation steps”, but none of these steps indicate what constitutes a “target double-stranded nucleic acid”.  In fact, the term “target double-stranded nucleic acid” does not even appear in any of the recited steps.  Although the wherein clause in lines 11-12 recites “the target double-stranded nucleic acid comprises a first strand of single-stranded nucleic acid hybridised to a second strand of single-stranded nucleic acid”, it does NOT really define the “target double-stranded nucleic acid” in any meaningful way because any double-stranded nucleic acid would comprise a first strand of single-stranded nucleic acid hybridised to a second strand of single-stranded nucleic acid.  Furthermore, one of ordinary skill in the art, after reading through the whole claim (including the wherein clause reciting “the target double-stranded nucleic acid comprises a first strand of single-stranded nucleic acid hybridised to a second strand of single-stranded nucleic acid”), would NOT know whether the “target double-stranded nucleic acid” is any of the hybridised fragment formed in the “plurality of initial hybridisation steps” or any of the longer hybridized fragments formed in the “one or more further hybridisation steps” or something else.
Claims 2-23 and 25, each of which depends from claim 1, are also rejected for the same reason as discussed above.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afeyan et al. (WO 2006/044956 A1).
Regarding claim 24
Afeyan et al. teach, throughout the whole document, a method of providing one or more instances of a target double-stranded nucleic acid from a plurality of nucleic acid fragments, comprising:
a plurality of initial hybridisation steps, each initial hybridisation step comprising hybridising respective pairs of partially overlapping nucleic acid fragments to form a plurality of hybridised fragments; and one or more further hybridisation steps, each further hybridisation step comprising hybridising respective pairs of partially overlapping hybridised fragments which are the direct products of a pair of earlier hybridisation steps to form longer hybridised fragments, where each of the pair of earlier hybridisation steps comprises one of the initial hybridisation steps or one of the further hybridisation steps (see the “hierarchical” assembly process (which comprises a plurality of initial hybridisation steps and one or more further hybridisation steps) as taught throughout the whole document, particularly pages 3-4, 32-33 and 52-54; Figures 4 and 11-12);
wherein the target double-stranded nucleic acid comprises a first strand of single-stranded nucleic acid hybridised to a second strand of single-stranded nucleic acid (e.g., any double-stranded nucleic acid formed during the “hierarchical” assembly process comprises a first strand of single-stranded nucleic acid hybridised to a second strand of single-stranded nucleic acid. See Figures 4 and 11-12); in each hybridisation step, the hybridised fragment of nucleic acid formed in that hybridisation step is bound to a surface of a reaction site via the first strand or the second strand (see page 52);
and the method comprises controlling an order and timing of a sequence in which the plurality of initial hybridisation steps and one or more further hybridisation steps are performed (see pages 93-94 and 97); wherein at least one of said one or more further hybridisation steps comprises an error-detecting type of hybridisation step (see page 6, paragraph 1; page 34, paragraph 1; pages 67-71).
Regarding claim 25
Claim 25 is drawn to a non-transitory storage medium storing a computer-readable program or data structure comprising instructions or control data for controlling an apparatus to perform the method of claim 1, said instructions or control data specifying timings and levels at which temperatures at respective reaction sites of the apparatus are to be adjusted.  Since claim 1 defines the method without defining an apparatus, the exact scope about the recited “instructions or control data” is not clear because the nature of the control steps is dependent on the technical nature of the apparatus.  The recitation “said instructions or control data specifying timings and levels at which temperatures at respective reaction sites of the apparatus are to be adjusted” seems to suggest the only required structural element(s) of claim 25 is some computer program(s) or controlling mechanism(s) that controls temperature in a time-dependent manner in the context of a hierarchical nucleic acid assembly process.  Such computer program(s) or controlling mechanism(s) that controls temperature in a time-dependent manner in the context of a hierarchical nucleic acid assembly process is taught by Afeyan et al. (see, e.g., pages 93-94 and 97).
Conclusion
8.	No claim is currently allowed.  However, once the informality and 112 issues (as discussed in the objection and 112(b) rejection above) are resolved, claims 1-23 will be allowable.  The prior art does not teach or reasonably suggest the method of instant claim 1.  As discussed in the 102 rejection above, Afeyan et al. (WO 2006/044956 A1), regarded as the closest prior art, teach the method of claim 24, including some general teaching about error-detecting for the hybridization steps (see page 6, paragraph 1; page 34, paragraph 1; pages 67-71).  However, Afeyan et al. do not teach or reasonably suggest the particular way of error-detecting as required by claim 1, such as: “wherein said one or more further hybridisation steps comprise at least one further hybridisation step for which both of the corresponding pair of earlier hybridisation steps comprise an error-detecting type of hybridisation step; the error-detecting type of hybridisation step comprising: performing an error detecting operation to detect whether the hybridised fragments formed in the error-detecting type of hybridisation step comprise at least one erroneous hybridised fragment comprising at least one mismatching base pair in an overlap region hybridised in the error-detecting type of hybridisation step; and discarding at least part of said at least one erroneous fragment to exclude the at least one erroneous fragment from a subsequent further hybridisation step.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639